Citation Nr: 0127786	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  99-00 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for a gastrointestinal 
disability.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for epididymitis.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to March 
1973.

This appeal originates from a November 1998 rating decision 
in which the RO denied service connection for a 
gastrointestinal disability, and determined that the veteran 
had not submitted new and material evidence to reopen a 
previously denied claim for service connection for 
epididymitis.  The veteran perfected an appeal to the Board 
of Veterans' Appeals (Board).  In June 2000, the Board denied 
the veteran's claim for service connection for a 
gastrointestinal disability and remanded the petition to 
reopen the claim for service connection for epididymitis to 
the RO.  

The veteran, in turn, appealed the Board's June 2000 denial 
of service connection for a gastrointestinal disability to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2001, the Court issued an Order granting 
the Secretary's unopposed motion for remand and vacated the 
Board's June 2000 decision with respect to the issue of 
entitlement to service connection for a gastrointestinal 
disability, and remanded the matter to the Board for further 
proceedings.

As regards the previously-remanded issue of whether the 
veteran has submitted new and material to reopen a claim for 
service connection for epididymitis, the Board notes that the 
requested development has been accomplished, and that that 
issue also has been returned to the Board for further 
appellate consideration.  

The Board's decision on the new and material evidence issue 
is set forth below.  The claim of entitlement to service 
connection for a gastrointestinal disability is addressed in 
the remand following the decision.



FINDINGS OF FACT

1.  In April 1981, the RO denied the veteran's claim for 
entitlement to service connection for epididymitis.  Although 
notified of the RO's denial in May 1981, the veteran did not 
appeal the decision.

2.  New evidence associated with the claims file since the 
April 1981 denial-specifically, VA outpatient treatment 
reports dated in December 1998, which noted a diagnosis of 
chronic epididymitis with varicocele, left testis and in 
March 1999 which noted a diagnosis of chronic epididymitis 
with left varicocele-is so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claim.


CONCLUSIONS OF LAW

1.  The RO's April 1981 denial of the claim for service 
connection for epididymitis is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302. 20.1103 (2001).

2.  New and material evidence to reopen the claim has been 
associated with the claims file.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2001).

The record reflects that the veteran's claim for service 
connection for epididymitis was considered and denied by the 
RO in April 1981.  The veteran was notified of this decision 
in May 1981, but did not appeal it.

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal of this 
issue.  If a notice of disagreement is not filed within one 
year of the date of mailing of the notification of the RO's 
denial of the appellant's claim, the denial is final and is 
not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In this case, the evidence that must be considered 
in determining whether there is a basis for reopening the 
claims for service connection is that added to the record 
since the RO's March 1986 decision, the last disposition in 
which the claim was finally disallowed on any basis.  See 
Evans, 9 Vet. App. at 285.

As a preliminary matter, the Board points out that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, which, among 
other things, eliminates the well grounded claim requirement, 
and redefines VA's obligations with respect to notifying and 
assisting a claimant.  See Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000). 

The Board also notes that pertinent regulations that 
implement the Act recently were promulgated.  However, the 
revised version of 38 C.F.R. § 3.156(a) is only applicable to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  Hence, the Board will apply 
the version of 3.156(a) in effect at time of the RO's 
November 1998 denial (culminating in the current appeal); 
that version appears in the 2001 edition of Title 38 of the 
Code of Federal Regulations.

When the when the RO initially denied the veteran's claim for 
service connection for epididymitis in April 1981, the 
relevant evidence then of record consisted of the veteran's 
service medical records (including reports showing that the 
veteran was treated for complaints of pain and swelling of 
the left testicle in April and May 1971, but no diagnosis or 
reference to any genitourinary problems at separation); VA 
outpatient treatment reports dated in 1979 and 1980; and 
private treatment reports dated in 1980.

Evidence associated with the claims file since the April 1981 
denial (the last final disallowance of the claim) includes 
private treatment reports dated from 1993 to 1998 and VA 
outpatient treatment reports dated from 1998 to 2000.  

Significantly, in December 1998, on VA outpatient 
examination, the veteran reported that he suffered from 
epididymitis in service and developed a residual mass around 
the testicles.  He indicated that he had experienced left 
testicle pain off and on for over 20 years.  On physical 
examination there was a varicocele over the left testis.  The 
diagnostic impression was chronic epididymitis/varicocele, 
left testis.  Furthermore, on VA urological evaluation in 
March 1999, the veteran reported complaints of swelling in 
the left testis for 25 years and that he is uncomfortable all 
of the time.  On physical examination there was mild 
tenderness at the head of the left epididymis with a left 
varicocele.  The diagnostic impression was chronic left 
epididymitis.

When viewed in light of the reasoning set forth in the RO's 
April 1981 denial of service connection for epididymitis-
specifically, that the condition shown in service was acute 
in nature and not shown at service discharge-the Board finds 
that the additional evidence that was not available for VA 
review in April 1981 is not merely cumulative or redundant of 
the evidence then of record.  In fact, this additional 
evidence suggests the presence of a chronic disability that 
may be related to the complaints of pain and swelling of the 
left testicle noted during service.  As such, this evidence 
clearly meets the criteria of 38 C.F.R. § 3.156(a), and the 
Board finds that the requirements for reopening the claim are 
met, and that this claim must be considered on its merits.


ORDER

As new and material evidence to reopen the claim for service 
connection for epididymitis has been submitted, the appeal is 
granted to this extent.



REMAND

In light of the Board's conclusion that the claim for service 
connection for epididymitis is reopened, see Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (holding that before the 
Board may consider a previously adjudicated claim, it must 
determine that new and material evidence was presented or 
secured for the claim),  the claim must be reviewed on a de 
novo basis.  The Board finds, however, that, for the reasons 
explained below, a remand of the claim to the RO is 
warranted.  

The record reflects that the RO, in June 2000, concluded that 
new and material evidence had been submitted to reopen the 
claim and thus adjudicated the reopened claim, but denied the 
claim as not well grounded.  However, the VCAA, among other 
things, eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duties to 
notify and assist a claimant, and superceded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  When a law or regulations change during the 
pendency of a veteran's appeal, the version most favorable to 
the veteran applies, absent contrary intent.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board notes that the RO has not yet considered the 
veteran's claim for service connection for epididymitis in 
the context of the new law, nor has the veteran had an 
opportunity to prosecute his claim in that context.  Given 
those facts, as well as the need for additional development 
with respect to this claim, as described above, the Board 
finds that that a remand will ensure due process of law, and 
avoid the possibility of prejudice.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

VA compliance with the notice and duty to assist provisions 
contained in the new law should include consideration of 
whether any additional notification or development action is 
required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  

Pertinent to the issue of service connection for a 
genitourinary disorder, the Board notes that the record as it 
stands lacks an opinion from an appropriate medical expert 
which addresses the relationship, if any, between the 
findings noted during service and those noted in December 
1998 and March 1999 regarding the presence of chronic 
epididymitis and the left varicocele.  As the record does not 
currently contain sufficient medical evidence to decide the 
claim (see Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 
(2000) (codified, as amended, at 38 U.S.C. § 5103A (West 
Supp. 2001)), further development of the reopened claim is 
necessary.  

The Board notes that the RO also denied the claim for service 
connection for a gastrointestinal disability, the claim 
appealed to the Court, as not well grounded.  The Secretary's 
Motion for Remand and to Stay Proceedings, granted by the 
Court in its March 2001 Order, directed that a remand to the 
Board was required due to the recent enactment of the VCAA.  
The Board finds, however, that this issue presents due 
process concerns similar to those described above.  In 
addition to the fact that the RO has not specifically 
considered the notice and development provisions of the VCAA 
in connection with adjudication of any claim for service 
connection for gastrointestinal disability, the Board notes 
that the record currently contains no medical opinion that 
addresses the relationship, if any, between the 
gastrointestinal symptoms noted during service and the more 
recent diagnoses of cholecystitis and gastroesophageal reflux 
disease.  Hence, further development and adjudication of this 
issue also is necessary.  

Accordingly, after associating with the claims file all 
outstanding pertinent medical and other records, the RO 
should arrange for the veteran to undergo VA examination to 
obtain the medical opinions needed to properly adjudicate the 
issues on appeal.  The veteran is hereby advised that failure 
to report to any scheduled VA examination, without good 
cause, may well result in a denial of the claims.  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran.  

The above-requested development is consistent with duties 
imposed by the Veterans Claims Assistance Act of 2000.  
However, the fact that specific actions have been identified 
herein does not relieve the RO of the responsibility to 
ensure that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other indicated development and/or notification 
action.

For the foregoing reasons, these matters are hereby REMANDED 
to the RO for the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the claims file, and the 
veteran and his representative, if any, 
should be so notified.  The veteran is 
also free to submit any pertinent medical 
or other records in his possession and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo further examination.  

2.  After associating with the claims 
file all outstanding records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo VA 
gastrointestinal and genitourinary 
examinations.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by each physician designated to examine 
the veteran.  All indicated studies and 
tests should be completed, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

After careful review of the veteran's 
documented medical history and his 
credible assertions, and with 
consideration of sound medical 
principles, each examiner should offer 
opinion, with respect to each currently 
diagnosed gastrointestinal or 
genitourinary disability, as appropriate, 
as to whether it is as least as likely as 
not that the disability is the result of 
disease or injury incurred or aggravated 
during the veteran's active military 
service.  In rendering the requested 
opinion, each examiner must specifically 
address the relationship between any 
current disability and 
complaints/findings noted in service. 

Each examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

3.  If the veteran fails to report for 
any scheduled examination(s), the RO 
should obtain and associate with the 
record any notice(s) of the 
examination(s) sent to the veteran.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied.

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the claims on appeal in 
light of all pertinent evidence of record 
and legal authority. to specifically 
include that cited to herein.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

7.  If any benefits sought on appeal 
continue to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to comply with an Order of the 
Court, and to afford due process and accomplish additional 
development and adjudication; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 



